Title: To Thomas Jefferson from James Monroe, [22] October 1797
From: Monroe, James
To: Jefferson, Thomas


                    
                        Dear Sir
                        Sunday—[i.e. 22] Octr. 1797.
                    
                    I shall send Mr. Bache tomorrow about two thirds of my narrative and the residue by the next post. I have nothing from him by the last which gives cause to apprehend either that his people or himself are sick of the yellow fever. It becomes necessary that I give the publication a  title, and therefore I wish your opinion upon that point. I subjoin one which is subject to your correction. You mentioned some time since the propriety of my discussing the question whether a minister was that of his country or the administration. It is a plain one, but yet I will thank you to put on paper what occurs to you on it, any time within a day or two and send it me.
                    There are letters of the Secry. of State which are omitted, such for example as that which I send, being rather a document accompanying one, than a letter. You will perceive it is lengthy and not applicable to the object of my publication. As also another respecting Mr. Fenwick, containing a charge against him of which some notice is taken in one of mine by way of reply. It was omitted as a personal thing from motives of delicacy to him. Would you publish both or either of these in the appendix? Skipwith’s report to me is omitted also; would you instruct Bache to publish it in the appendix. The one I refer to is that published by Pickering with Mr. Adams’s message to the last session of Congress.
                    Yours respectfully
                    
                        Jas. Monroe
                    
                    
                        “A view of the conduct of the administration in the managment of our foreign affairs for the years 1794. 5. and 6. by an appeal to the official instruction and correspondence of James Monroe late Minister p: of the U. States to the French republick, to which is prefix’d an introductory narrative by the said James M.”
                        or
                        “A view of the conduct of the Executive of the U. States in the managment of the affairs of those States with foreign powers for the years 1794. &ca” as above.
                    
                